 


116 HRES 306 IH: Preventing Extreme Negligence with Classified Information Licenses Resolution
U.S. House of Representatives
2019-04-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV 
116th CONGRESS 
1st Session 
H. RES. 306 
IN THE HOUSE OF REPRESENTATIVES 
 
April 10, 2019 
Mr. Gaetz submitted the following resolution; which was referred to the Committee on Ethics 
 
RESOLUTION 
Expressing the sense of the House of Representatives that Congressman Adam Schiff should be removed from the Permanent Select Committee on Intelligence of the House and that his security clearance should be revoked immediately. 
 
 
Whereas Congressman Adam Schiff is the Chairman of the Permanent Select Committee on Intelligence of the House of Representatives;  Whereas, by virtue of this Chairmanship, Congressman Schiff is a member of the Gang of Eight, a group of eight members of Congress who access, review, and analyze America’s most sensitive intelligence, including covert actions, as set forth in section 503(c)(2) of the National Security Act of 1947 (50 U.S.C. 3093(c)(2));  
Whereas, because not all members of Congress can access, review, and analyze all intelligence presented to the Gang of Eight, each member must be able to rely upon the judgment, integrity, and truthfulness of each member of the Gang of Eight to serve Congress’s overall decision-making functions;  Whereas Gang of Eight members must be credible when sharing their reactions to America’s most sensitive intelligence information;  
Whereas Congressman Schiff can no longer be trusted by his colleagues in Congress or the American people;  Whereas every Republican member of the Permanent Select Committee on Intelligence has signed a letter stating that they have no confidence in Congressman Schiff as Chairman;  
Whereas Congressman Schiff has repeatedly slandered President Donald J. Trump by falsely claiming he colluded with Russia to win the presidency;  Whereas, in March 2017, Congressman Schiff falsely claimed the Trump campaign accepted help from the Russian government to win the presidency;  
Whereas, in December 2017, Congressman Schiff falsely claimed the Russians offered help, the campaign accepted help, the Russians gave help, and the president made full use of that help when referring to unsubstantiated claims of collusion between President Donald J. Trump and Russia;  Whereas, in January 2019, Congressman Schiff claimed there was clear evidence on the issue of collusion between the Trump campaign and Russia;  
Whereas, in February 2019, Congressman Schiff claimed there was ample evidence of collusion of the campaign colluding with Russia;  Whereas Congressman Schiff said in April 2019 he does not regret calling out President Donald J. Trump over baseless and disproved allegations of collusion with Russia;  
Whereas the principle conclusions of the Mueller Report determined there was no collusion between the Trump Campaign and Russia;  Whereas Congressman Schiff continues to claim there is ample evidence of Trump-Russia collusion in plain sight without offering any evidence to prove his claims;  
Whereas Congressman Schiff has demonstrated a blatant bias in the performance of his official duties as Chairman of the Permanent Select Committee on Intelligence; and  Whereas Congressman Schiff has proven himself untrustworthy by advancing falsities about the President of the United States, Donald J. Trump, as relating to unfounded allegations of collusion with the Russian Federation: Now, therefore, be it 
 
1.Short titleThis resolution may be cited as the Preventing Extreme Negligence with Classified Information Licenses Resolution or the PENCIL Resolution.  2.Sense of the House of RepresentativesIt is the sense of the House of Representatives that Congressman Adam Schiff should be removed from the Permanent Select Committee on Intelligence of the House and that his security clearance should be revoked immediately.  
 
